946 So. 2d 645 (2007)
Jose M. ARCE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3337.
District Court of Appeal of Florida, Fourth District.
January 24, 2007.
*646 Jose M. Arce, Crawfordville, pro se.
Bill McCollum, Attorney General, Tallahassee, and Claudine M. LaFrance, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
For a second time, Jose M. Arce appeals the summary denial of his motion to correct illegal sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(a), and for a second time, we reverse. Arce is challenging the predicate offenses used to support his habitual offender sentence.
We reversed the summary denial once before because the record did not contain certain documents to refute his claim that one of the predicate offenses used to qualify him for habitual offender sentencing was not his. See Arce v. State, 936 So. 2d 651 (Fla. 4th DCA 2006).
After remand, the trial court attached the sentencing transcript, which does not contain the necessary documents to refute appellant's claim. We note the state's reference to case number 91-15433 as a qualifying predicate offense, but find that appellant's release date on that conviction is not clear from the transcript provided. See § 775.084(1)(a)2 (2006), Fla. Stat. Without a clear release date we cannot ascertain whether Arce has the necessary qualifying convictions. We reverse and remand for attachment of any relevant portions of the record available to support the habitual offender sentence.
STONE, TAYLOR and MAY, JJ., concur.